Citation Nr: 1828712	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  08-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981 and from September 1989 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.
 
In November 2014, the Board remanded the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.

In April 2017, the Board denied entitlement to service connection for PTSD and remanded the issue of entitlement to service connection for a psychiatric disorder other than PTSD.  

The Veteran appealed the Board's April 2017 decision the denied service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  The Court, in January 2018, based on a Joint Motion for Partial Remand (Joint Motion), vacated the denial and remanded the matter to the Board for further action.  

As to the issue of entitlement to service connection for a psychiatric other than PTSD, this issue has not been recertified to the Board.  Therefore, the Board declines to take any further action on these issues now to ensure that the Veteran is afforded full due process.  See 38 C.F.R. § 3.103 (2017); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Historically, in April 2017 the Board denied entitlement to service connection for PTSD relying, in part, on the September 2016 VA medical opinion which determined that the Veteran did not have a current diagnosis of PTSD.  

In January 2018, the parties to the Joint Motion found that the September 2016 VA examination was inadequate.  The parties noted that the September 2016 examiner concluded that the lack of diagnosis is attributable to the validity of the psychometric testing results that made the "current nature and severity of the Veteran's mental health condition, if any, [] unclear."  Joint Motion, 2 (January 2018) (emphasis added) (quoting VA examination (September 2016)).  The parties further noted that the examiner went on to discuss the challenges in providing a psychiatric diagnosis in any patient and admitted that "'[t]he real difficulty is determining an individual's true symptoms and if they meet criteria for any DSM-5 mental health condition.  Any attempt to determine an individual's true symptoms can only be done through the use of mere speculation.'"  Id.  The parties concluded that given his conclusions, the September 2016 VA examiner could not provide a nexus opinion of any psychiatric disability to military service.  Accordingly, the parties ordered the Board to obtain an examination and/or opinion regarding whether there is a current PTSD and, if so, whether it is related to military service.  See Joint Motion, 2-3 (January 2018).

Therefore, the Board finds that remand is needed to comply with the Joint Motion.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.).  

Since the Veteran receives ongoing treatment, while the appeal is in remand status any outstanding VA and private treatment records should be obtained and associated with the claims file.  38 U.S.C. § 5107(b) (West 2014).

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain VA treatment records dating from May 2018 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

3.  After undertaking the above development to the extent possible, schedule the Veteran for a VA mental disorders examination by an appropriate professional.  The entire claims file must be reviewed by the examiner.  After a review of the record on appeal and an examination of the Veteran the examiner should provide answers to the following questions.

a.  What are the diagnoses of all of the Veteran's psychiatric disorders

b.  Does the Veteran's current psychiatric disorders include a diagnosis of PTSD?

c.  As to each diagnosed psychiatric disorder including PTSD, is it at least as likely as not (a 50 percent or greater probability) that it is related to any incident of the Veteran's military service, including the incident documented in the November 1980 Security Police Report, and/or has continued since that time?

In providing answers to the above questions, the examiner should consider the fact that the Veteran is competent and credible to report on what he feels and sees even when not documented in medical records.

In providing answers to the above questions, the examiner should not rely exclusively on the absence of documented complaints or treatment.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must explain whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



NEIL T. WERNER
Veterans Law Judge, Board of Veterans' Appeals

